Name: Commission Implementing Decision (EU) 2017/1845 of 11 October 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 6910) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  regions of EU Member States;  agricultural policy;  agricultural activity;  international trade
 Date Published: 2017-10-12

 12.10.2017 EN Official Journal of the European Union L 262/7 COMMISSION IMPLEMENTING DECISION (EU) 2017/1845 of 11 October 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 6910) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In addition, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Commission Implementing Decision (EU) 2017/1841 (6) laid down provisions for the establishment of further restricted zones in concerned Member States in order to strengthen disease control when there is an increased risk for virus spread and the dispatch of day-old chicks and hatching eggs from those zones to other Member States under certain safety conditions. The Annex was amended in order to include the further restricted zones. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times to take account of changes in the boundaries of the protection and surveillance zones established by the Member States concerned in accordance with Directive 2005/94/EC. That Annex was last amended by Commission Implementing Decision (EU) 2017/1593 (7), following the notification by Italy of outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings in the regions of Lombardia and Veneto, and the establishment of protection and surveillance zones by that Member State around the infected poultry holdings in accordance with Directive 2005/94/EC. (6) Since the amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/1593, Italy has detected and notified to the Commission new outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, again located in the regions of Lombardia and Veneto of that Member State. Italy has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around the infected poultry holdings. (7) The Commission has examined the measures taken by Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of avian influenza of subtype H5N8 in that Member State, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authority of Italy, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (8) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy, the protection and surveillance zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in that Member State. Therefore, the entries for Italy in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the up-to-date epidemiological situation in that Member State as regards that disease. In particular, new entries for certain areas in the regions of Lombardia and Veneto need to be added in order to address this new situation. (9) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalization at Union level to include the protection and surveillance zones established by Italy following the new outbreaks of highly pathogenic avian influenza in the regions of Lombardia and Veneto, in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (10) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 October 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2017/1593 of 20 September 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member (OJ L 243, 21.9.2017, p. 14). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) in Part A, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  The area of the parts of Veneto Region (ADNS 17/0037) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.137063 and E11.664795 5.10.2017  The area of the parts of Veneto Region (ADNS 17/0038) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,347216 and E11,557848 21.10.2017  The area of the parts of Veneto Region (ADNS 17/0040) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N 45,310657 E11,518548 20.10.2017  The area of the parts of Veneto Region (ADNS 17/0039) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,433670 E11,080676 19.10.2017  The area of the parts of Lombardia Region (ADNS 17/0041) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,308910 E9,870331 20.10.2017 (2) in Part B, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  The area of the parts of Lombardy and Emilia Romagna Regions (ADNS 17/0036) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.046214 and E10.186550 From 1.10.2017 to 9.10.2017  The area of the parts of Lombardy and Emilia Romagna Regions (ADNS 17/0036) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.046214 and E10.186550 9.10.2017  The area of the parts of Veneto Region (ADNS 17/0037) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.137063 and E11.664795 From 6.10.2017 to 14.10.2017  The area of the parts of Veneto Region (ADNS 17/0037) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.137063 and E11.664795 14.10.2017  The area of the parts of Veneto Region (ADNS 17/0038) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,347216 and E11,557848 From 22.10.2017 to 30.10.2017  The area of the parts of Veneto Region (ADNS 17/0040) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,310657 and E11,518548 From 21.10.2017 to 29.10.2017  The area of the parts of Veneto Region (ADNS 17/0039) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,433670 and E11,080676 From 20.10.2017 to 28.10.2017  The area of the parts of Lombardia Region (ADNS 17/0041) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.308910 and E9.870331 From 21.10.2017 to 29.10.2017  The area of the parts of Veneto Region (ADNS 17/0038) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,347216 and E11,557848 30.10.2017  The area of the parts of Veneto Region (ADNS 17/0040) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,310657 and E11,518548 29.10.2017  The area of the parts of Veneto Region (ADNS 17/0039) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,433670 and E11,080676 28.10.2017  The area of the parts of Lombardia Region (ADNS 17/0041) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.308910 and E9.870331 29.10.2017 (3) in Part C, an entry for Italy is inserted: Member State: Italy Area comprising Date until measures are to remain applicable in accordance with Article 3b  Municipality of ACQUAFREDDA (BS)  Municipality of CALCINATO (BS): South of A4 highway  Municipality of CALVISANO (BS)  Municipality of CARPENEDOLO (BS)  Municipality of DESENZANO DEL GARDA (BS): South of A4 highway  Municipality of ISORELLA (BS)  Municipality of LONATO DEL GARDA (BS): South of A4 highway  Municipality of MONTICHIARI (BS)  Municipality of POZZOLENGO (BS): South of A4 highway  Municipality of REMEDELLO (BS)  Municipality of VISANO (BS)  Municipality of ACQUANEGRA SUL CHIESE (MN)  Municipality of ASOLA (MN)  Municipality of BAGNOLO SAN VITO (MN)  Municipality of BIGARELLO (MN)  Municipality of BORGO VIRGILIO (MN)  Municipality of BORGOFRANCO SUL PO (MN)  Municipality of BOZZOLO (MN)  Municipality of CANNETO SULL'OGLIO (MN)  Municipality of CARBONARA DI PO (MN)  Municipality of CASALMORO (MN)  Municipality of CASALOLDO (MN)  Municipality of CASALROMANO (MN)  Municipality of CASTEL D'ARIO (MN)  Municipality of CASTEL GOFFREDO (MN)  Municipality of CASTELBELFORTE (MN)  Municipality of CASTELLUCCHIO (MN)  Municipality of CASTIGLIONE DELLE STIVIERE (MN)  Municipality of CAVRIANA (MN)  Municipality of CERESARA (MN)  Municipality of COMMESSAGGIO (MN)  Municipality of CURTATONE (MN)  Municipality of DOSOLO (MN)  Municipality of GAZOLDO DEGLI IPPOLITI (MN)  Municipality of GAZZUOLO (MN)  Municipality of GOITO (MN)  Municipality of GONZAGA (MN)  Municipality of GUIDIZZOLO (MN)  Municipality of MAGNACAVALLO (MN)  Municipality of MANTOVA (MN)  Municipality of MARCARIA (MN)  Municipality of MARIANA MANTOVANA (MN)  Municipality of MARMIROLO (MN)  Municipality of MEDOLE (MN)  Municipality of MOGLIA (MN)  Municipality of MONZAMBANO (MN)  Municipality of MOTTEGGIANA (MN)  Municipality of OSTIGLIA (MN)  Municipality of PEGOGNAGA (MN)  Municipality of PIEVE DI CORIANO (MN)  Municipality of PIUBEGA (MN)  Municipality of POGGIO RUSCO (MN)  Municipality of POMPONESCO (MN)  Municipality of PONTI SUL MINCIO (MN)  Municipality of PORTO MANTOVANO (MN)  Municipality of QUINGENTOLE (MN)  Municipality of QUISTELLO (MN)  Municipality of REDONDESCO (MN)  Municipality of REVERE (MN)  Municipality of RIVAROLO MANTOVANO (MN)  Municipality of RODIGO (MN)  Municipality of RONCOFERRARO (MN)  Municipality of ROVERBELLA (MN)  Municipality of SABBIONETA (MN)  Municipality of SAN BENEDETTO PO (MN)  Municipality of SAN GIACOMO DELLE SEGNATE (MN)  Municipality of SAN GIORGIO DI MANTOVA (MN)  Municipality of SAN GIOVANNI DEL DOSSO (MN)  Municipality of SAN MARTINO DALL'ARGINE (MN)  Municipality of SCHIVENOGLIA (MN)  Municipality of SERMIDE E FELONICA (MN)  Municipality of SERRAVALLE A PO (MN)  Municipality of SOLFERINO (MN)  Municipality of SUSTINENTE (MN)  Municipality of SUZZARA (MN)  Municipality of VIADANA (MN)  Municipality of VILLA POMA (MN)  Municipality of VILLIMPENTA (MN)  Municipality of VOLTA MANTOVANA (MN)  Municipality of BAONE (PD)  Municipality of BARBONA (PD)  Municipality of CARCERI (PD)  Municipality of CASALE DI SCODOSIA (PD)  Municipality of CASTELBALDO (PD)  Municipality of CERVARESE SANTA CROCE (PD)  Municipality of CINTO EUGANEO (PD)  Municipality of ESTE (PD)  Municipality of GRANZE (PD)  Municipality of LOZZO ATESTINO (PD)  Municipality of MASI (PD)  Municipality of MEGLIADINO SAN FIDENZIO (PD)  Municipality of MEGLIADINO SAN VITALE (PD)  Municipality of MERLARA (PD)  Municipality of MONTAGNANA (PD)  Municipality of OSPEDALETTO EUGANEO (PD)  Municipality of PIACENZA D'ADIGE (PD)  Municipality of PONSO (PD)  Municipality of ROVOLON (PD)  Municipality of SALETTO (PD)  Municipality of SANTA MARGHERITA D'ADIGE (PD)  Municipality of SANT'ELENA (PD)  Municipality of SANT'URBANO (PD)  Municipality of TEOLO (PD)  Municipality of URBANA (PD)  Municipality of VESCOVANA (PD)  Municipality of VIGHIZZOLO D'ESTE (PD)  Municipality of VILLA ESTENSE (PD)  Municipality of VO' (PD)  Municipality of BERGANTINO (RO)  Municipality of CASTELNOVO BARIANO (RO)  Municipality of MELARA (RO)  Municipality of ALBAREDO D'ADIGE (VR)  Municipality of ANGIARI (VR)  Municipality of ARCOLE (VR)  Municipality of BELFIORE (VR)  Municipality of BEVILACQUA (VR)  Municipality of BONAVIGO (VR)  Municipality of BOSCHI SANT'ANNA (VR)  Municipality of BOVOLONE (VR)  Municipality of BUTTAPIETRA (VR)  Municipality of CALDIERO (VR): South of A4 highway  Municipality of CASALEONE (VR)  Municipality of CASTAGNARO (VR)  Municipality of CASTEL D'AZZANO (VR)  Municipality of CASTELNUOVO DEL GARDA (VR): South of A4 highway  Municipality of CEREA (VR)  Municipality of COLOGNA VENETA (VR)  Municipality of COLOGNOLA AI COLLI (VR): South of A4 highway  Municipality of CONCAMARISE (VR)  Municipality of ERBÃ  (VR)  Municipality of GAZZO VERONESE (VR)  Municipality of ISOLA DELLA SCALA (VR)  Municipality of ISOLA RIZZA (VR)  Municipality of LAVAGNO (VR): South of A4 highway  Municipality of LEGNAGO (VR)  Municipality of MINERBE (VR)  Municipality of MONTEFORTE D'ALPONE (VR): South of A4 highway  Municipality of MOZZECANE (VR)  Municipality of NOGARA (VR)  Municipality of NOGAROLE ROCCA (VR)  Municipality of OPPEANO (VR)  Municipality of PALU' (VR)  Municipality of PESCHIERA DEL GARDA (VR): South of A4 highway  Municipality of POVEGLIANO VERONESE (VR)  Municipality of PRESSANA (VR)  Municipality of RONCO ALL'ADIGE (VR)  Municipality of ROVERCHIARA (VR)  Municipality of ROVEREDO DI GUÃ (VR)  Municipality of SALIZZOLE (VR)  Municipality of SAN BONIFACIO (VR): South of A4 highway  Municipality of SAN GIOVANNI LUPATOTO (VR): South of A4 highway  Municipality of SAN MARTINO BUON ALBERGO (VR)  Municipality of SAN PIETRO DI MORUBIO (VR)  Municipality of SANGUINETTO (VR)  Municipality of SOAVE (VR): South of A4 highway  Municipality of SOMMACAMPAGNA (VR): South of A4 highway  Municipality of SONA (VR): South of A4 highway  Municipality of SORGÃ (VR)  Municipality of TERRAZZO (VR)  Municipality of TREVENZUOLO (VR)  Municipality of VALEGGIO SUL MINCIO (VR)  Municipality of VERONA (VR): South of A4 highway  Municipality of VERONELLA (VR)  Municipality of VIGASIO (VR)  Municipality of VILLA BARTOLOMEA (VR)  Municipality of VILLAFRANCA DI VERONA (VR)  Municipality of ZEVIO (VR)  Municipality of ZIMELLA (VR)  Municipality of AGUGLIARO (VI)  Municipality of ALBETTONE (VI)  Municipality of ALONTE (VI)  Municipality of ALTAVILLA VICENTINA (VI): South of A4 highway  Municipality of ARCUGNANO (VI): South of A4 highway  Municipality of ASIGLIANO VENETO (VI)  Municipality of BARBARANO VICENTINO (VI)  Municipality of BRENDOLA (VI): South of A4 highway  Municipality of CAMPIGLIA DEI BERICI (VI)  Municipality of CASTEGNERO (VI)  Municipality of GAMBELLARA (VI): South of A4 highway  Municipality of GRUMOLO DELLE ABBADESSE (VI): South of A4 highway  Municipality of LONGARE (VI)  Municipality of LONIGO (VI)  Municipality of MONTEBELLO VICENTINO (VI): South of A4 highway  Municipality of MONTECCHIO MAGGIORE (VI): South of A4 highway  Municipality of MONTEGALDA (VI)  Municipality of MONTEGALDELLA (VI)  Municipality of MOSSANO (VI)  Municipality of NANTO (VI)  Municipality of NOVENTA VICENTINA (VI)  Municipality of ORGIANO (VI)  Municipality of POJANA MAGGIORE (VI)  Municipality of SAREGO (VI)  Municipality of SOSSANO (VI)  Municipality of TORRI DI QUARTESOLO (VI): South of A4 highway  Municipality of VAL LIONA (VI)  Municipality of VICENZA (VI): South of A4 highway  Municipality of VILLAGA (VI)  Municipality of ZOVENCEDO (VI) 30.11.2017